Dismissed; and Opinion Filed May 16, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00373-CV

                       FIONA HALL, Appellant
                               V.
        WINDHAVEN FARM HOMEOWNERS ASSOCIATION, INC., Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-01127-2019

                            MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                                   Opinion by Justice Myers
       Before the Court is appellant’s May 6, 2019 motion to dismiss the appeal. We grant the

motion and dismiss the appeal.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

190373F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 FIONA HALL, Appellant                               On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas
 No. 05-19-00373-CV         V.                       Trial Court Cause No. 219-01127-2019.
                                                     Opinion delivered by Justice Myers, Chief
 WINDHAVEN FARM HOMEOWNERS                           Justice Burns and Justice Carlyle
 ASSOCIATION, INC., Appellee                         participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee WINDHAVEN FARM HOMEOWNERS
ASSOCIATION, INC. recover its costs of this appeal from appellant FIONA HALL.


Judgment entered this 16th day of May, 2019.




                                               –2–